DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group (I) and claims 1 – 13 in the reply filed on 08/23/2022 is acknowledged. 
Claims 14 – 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2022.
The species election requirement, dated 06/27/2022, is hereby withdrawn rendering Applicant’s argument directed thereto moot.  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102/103 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 – 13 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Herzog et al. (US Pub. 2019/0076154 A1), or alternatively, under 35 U.S.C. 103 as being unpatentable over Herzog et al. (US Pub. 2019/0076154 A1).

    PNG
    media_image1.png
    487
    699
    media_image1.png
    Greyscale

Claims 1 and 4, Herzog discloses a surgical guide [abstract, Figs. 1 – 37 and Fig.18, above], comprising: 
a cutting guide [at least a portion of 101, i.e. Fig. 10] comprising at least one removable insert [at least a portion by 108/109], wherein the at least one removable insert defines an aperture [110] which is configured to receive a surgical fastening device [¶134]; and 
a template guide [at least a portion of 123] defining a feature [at least a portion thereof, according to a first interpretation defined by a portion of at least one of its legs configured to connect with clip 109, and according to alternative interpretation, defined by a gap portion between lateral / outer legs of 123 defining a recess therebetween configured to receive at least a central portion by 102 therein], wherein the at least one removable insert is configured to fit in the template guide at least in part using the feature [Fig.18, wherein at least a central portion by 102 defining the removable insert is configured to fit between in 123 between its lateral legs].  
According to the first interpretation:
Although, Herzog discloses a male / female connection defined between at least one of the legs of template [123] and removable insert [by 108/109], wherein the removable insert defines the female part and the at least portion of the leg defines the male part of the male/female connection [Fig.18 above]. Herzog does not disclose that the at least one of the legs of the template [123] defines the female part, i.e. recess, and the removable insert [by 108/109] defines the male part of the male/female connection.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the current application to construct the removable insert [by 108/109] defining the male part of the male/female connection, and the at least one of the legs defining the female part, i.e. recess, of the male/female connection in order to provide a functionally equivalent secure connection between the removable insert and the template to facilitate maintaining the arrangement of the bone portions to be transferred, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Claims 2 – 3 and 5 – 7, Herzog discloses the limitations of claim 1, as above, and further, Herzog discloses (claim 2) wherein the cutting guide is configured to secure to an underlying bone via apertures defined on distal and proximal ends of the cutting guide [Figs. 10 – 12, defined by at least two of apertures 110 intended for receiving screws 121]; (claim 3) wherein the surgical fastening device is configured to secure a resected bone with the cutting guide [¶136]; (claim 5)  wherein the at least one removable insert comprises a plurality of removable inserts [i.e. Figs. 10 – 14, at least two portions by 108/109, each configured to connect to a bone portion by 122], and wherein the feature comprises a plurality of features [i.e. Fig.18 above, template 123 has at least two legs], and wherein the plurality of features are configured to mate with the plurality of removable inserts so as to connect a plurality of resected bones to their target angles [i.e. Fig.18 above, wherein at least two legs of template 123 are configured to mate with at least two portions by 108/109 to connect bone portions 122 at desired angle]; (claim 6) wherein the cutting guide defines a plurality of cutting slots [by 106, Fig.10], wherein the plurality of cutting slots are configured to produce desired bone-to-bone contact angle between a plurality of resected bones [Figs. 12 – 17]; (claim 7) wherein the at least one removable insert is configured to disconnect from the cutting guide and to fit with the feature defined in the template guide [Figs. 12, 15 and 18, wherein the removable insert is configured to disconnect from at least a portion of 101 defining the guide and fit with at least a portion of at least one leg of template 123, ¶136].   
Claim 8, Herzog discloses a surgical guide [abstract, Figs. 1 – 37 and Fig.18, above], comprising: 
a cutting guide [at least a portion of 101, i.e. Fig. 10] having one or more removable inserts [at least a portion by 108/109], the cutting guide configured to be placed over a fibula bone [Figs. 13 and 16] and facilitate extraction of one or more resected fibula bone portions [Figs. 14 and 17], with each of said bone portions having a removable insert of the one or more removable inserts secured thereon [Figs. 12 and 15, by screws 121, ¶136]; and 
a template guide [at least a portion of 123] configured to be positioned at a mandibular reconstruction site [Figs. 31 – 33] and configured to mate with the one or more removable inserts having one or more resected fibula bone portions secured thereon and to align the one or more resected fibula bone portions to reconstruct at least part of a mandible [Fig.18 and ¶136].  
Claims 9 – 13, Herzog discloses the limitations of claim 8, as above, and further, Herzog discloses (claim 9) wherein the cutting guide further includes one or more cutting slots defined alongside at least one of the one or more removable inserts [by slots 106, Fig.10]; (claim 10) wherein the one or more cutting slots are sized to receive a cutting tool which is to resect the fibula bone to extract the one or more resected fibula bone portions [¶136, Figs. 13 and 16]; (claim 11) wherein the template guide is configured to mate with each of the one or more removable inserts for a desired placement of the one or more resected fibula bone portions at the mandibular reconstruction site [i.e. Fig.18 above, wherein at least two legs of template 123 are configured to mate with at least two portions by 108/109 to connect bone portions 122 at desired angle]; (claim 12) wherein the template guide includes features that mate with the removable insert of the one or more removable inserts [i.e. Fig.18 above, wherein at least two legs of template 123 are configured to mate with at least two portions by 108/109 to connect bone portions 122 at desired angle]; (claim 13) wherein the cutting guide further includes apertures defined on distal and proximal ends of the cutting guide [Figs. 10 – 12, defined by at least two of apertures 110 intended for receiving screws 121], and wherein the apertures are configured to receive fixating devices to secure the cutting guide to the fibula bone [¶136].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL S HANNA/Primary Examiner, Art Unit 3775